DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2014/0161374 to Septien Rojas et al. (hereafter Septien Rojas).
Regarding claim 1, Septien Rojas discloses zipper bag comprising: an envelope in the form of a bag (100); and a male zipper part (14) and a female zipper part (12) attached to inner surfaces of the envelope (Fig. 6), wherein one portion (second interior flange 34) of the male zipper part (14) and one portion (first interior flange 18) of the female zipper part, which are spaced apart, at a predetermined interval, from a portion where the male zipper part and the female zipper part are coupled by male/female engagement, is attached to the inner surface of the envelope (Fig. 6).
Regarding claim 10, Septien Rojas discloses inner opening parts (outermost portions of second exterior flange 32 and first exterior flange 16) respectively extend at tips of the male zipper part and the female zipper part, the tips being adjacent to opening parts (portions of first and second sidewalls 102, 104 extending above first and second profiles 12, 14; Fig. 6).

Regarding claim 12, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag (portions of first and second sidewalls 102, 104 extending above first and second profiles 12, 14; Fig. 6), the inner opening part (outermost portions of second exterior flange 32 and first exterior flange 16) has a smaller depth than the outer opening part (Fig. 6).
Regarding claim 13, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag, a tip of the inner opening part is formed at a position recessed from a tip of the outer opening part in a direction of the zipper (Fig. 6).
Regarding claim 2, Septien Rojas discloses zipper bag comprising: an envelope in the form of a bag (100); and a male zipper part (14) and a female zipper part (12) attached to inner surfaces of the envelope (Fig. 6), wherein the male zipper part (14) includes a first horizontal extension portion (between a lowermost ridge on second exterior flange 32 and male interlocking element 36), a protrusion portion (male interlocking element 35), and a second horizontal extension portion (second interior flange 34), wherein the female zipper part (12) includes a first horizontal extension portion (between a lowermost ridge on first exterior flange 16 and female interlocking element 20), a groove portion (female interlocking element 20), and a second horizontal extension portion (first interior flange 18), wherein the second horizontal extension (34) portion of the male zipper part (14) is attached to one surface in the envelope, wherein the second horizontal extension portion (18) of the female zipper part (12) is attached 
Regarding claim 3, Septien Rojas discloses inner opening parts (outermost portions of second exterior flange 32 and first exterior flange 16) respectively extend at tips of the male zipper part and the female zipper part, the tips being adjacent to opening parts (portions of first and second sidewalls 102, 104 extending above first and second profiles 12, 14; Fig. 6).
Regarding claim 4, Septien Rojas discloses first and second profiles (12, 14) are sealed or otherwise attached to the respective first and second sidewalls (102, 104) of bag (100), and thus, sidewalls (102, 104) are joined or integral so as to form a storage volume (106) in the interior of the bag (100; paragraph [0020]), which meets the recitation “the inner opening part has the same width as the envelope, and both ends of the inner opening part are attached to the envelope.”
Regarding claim 5, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag (portions of first and second sidewalls 102, 104 extending above first and second profiles 12, 14; Fig. 6), the inner opening part (outermost portions of second exterior flange 32 and first exterior flange 16) has a smaller depth than the outer opening part (Fig. 6).
Regarding claim 6, Septien Rojas discloses an outer opening part is defined from an opening tip of the envelope to the zipper bag, a tip of the inner opening part is formed at a position recessed from a tip of the outer opening part in a direction of the zipper (Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2014/0161374 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2016/0122087 to Takigawa.
Regarding claims 2 and 7, Septien Rojas discloses the claimed invention, as discussed above, especially the second horizontal extension (second interior flange 34) of the male zipper part (14) being attached to one surface of the envelope.  However, Septien Rojas does not disclose the first horizontal extension portion and the protrusion portion attached to one surface of the envelope.  Takigawa teaches that it is known in the art to attach a first horizontal extension portion (portion of releasing member 3 just above male fit-engagement portion 2A; Fig. 4) and the protrusion portion (male fit-engagement portion 2A; Fig. 4) to an inner surface of an envelope in an analogous bag (Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the first horizontal extension portion and the protrusion portion to the inner surface of the envelope in the Septien Rojas bag, as in Takigawa, since applicant has not disclosed that attaching a first horizontal extension portion and a protrusion portion to an inner surface of the envelope in addition to attaching a second horizontal extension portion to an inner surface of an envelope solves any stated problem or is for any particular purpose and it appears that applicant’s invention (with the second horizontal extension portion attached to the inner surface of the envelope) would perform equally well regardless of whether or not the first horizontal extension portion and the protrusion portion are attached to the inner surface of the envelope.
Regarding claims 2 and 8, Septien Rojas discloses the claimed invention, as discussed above, except for groove portion (20) being attached to the inner surface of the envelope.  Takigawa teaches that it is known in the art to attach a groove portion (2B) to an inner surface of an envelope in an analogous bag (Fig. 4).  It would have been obvious to a person having .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2014/0161374 to Septien Rojas et al. (hereafter Septien Rojas) and Patent Application Publication No. 2017/0217650 to Steele.
Septien Rojas discloses the claimed invention, as discussed above, except for a dual cover extending from any one of the opening parts of the envelope and bent inward.  Steele teaches that it is known in the art to extend a dual cover (114) from an opening part of an envelope bend the dual cover inward in an analogous bag (Fig. 6).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend a dual cover from an opening part of the envelope bend the dual cover inward in the Septien Rojas bag, as in Steele, in order to cover the bag opening so it is not readily noticeable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JES F PASCUA/Primary Examiner, Art Unit 3734